Name: Commission Regulation (EEC) No 1590/88 of 7 June 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 6. 88 Official Journal of the European Communities No L 142/5 COMMISSION REGULATION (EEC) No 1590/88 of 7 June 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof* Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 10 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels; 7 June 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 0 OJ No L 355, 17. 12. 1987, p. 19 . No L 142/6 Official Journal of the European Communities 9 . 6. 88 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 21,82 946 172,34 45,26 153,11 3 620 16,93 33 656 50,82 14,59 1.20 0702 00 10 0702 00 90 Tomatoes 50,89 2 207 401,90 105,55 357,06 8 441 39,48 78 483 118,52 34,03 1.30 0703,10 19 Onions (other than sets) 24,44 1 060 193,07 50,71 171,52 4 055 18,96 37 702 56,93 16,35 1.40 0703 20 00 Garlic 113,88 4 940 899,33 236,20 798,98 18 889 88,34 175 619 265,22 76,16 1.50 ex 0703 90 00 Leeks 24,81 1 078 197,15 51,51 174,74 4 100 19,27 38 215 57,81 16,44 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 23,04 1 001 183,06 47,82 162,25 3 807 17,89 35 484 53,68 15,26 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 125,24 5 433 989,08 259,78 878,72 20 774 97,16 193 147 291,69 83,77 1.100 ex 0704 90 90 Chinese cabbage 77,51 3 362 612,11 160,77 543,81 12 856 60,13 119 532 180,52 51,84 1.110 0705 11 10 0705 1 1 90 Cabbage lettuce (head lettuce) 55,97 2 428 442,05 116,10 392,73 9 284 43,42 86 323 130,36 37,43 1.120 ex 0705 29 00 Endives 91,00 3 955 723,03 188,90 640,84 15 038 70,68 140 150 212,02 60,29 1.130 ex 0706 10 00 Carrots 23,08 1 001 182,31 47,88 161,97 3 829 17,91 35 603 53,76 15,44 1.140 ex 0706 90 90 Radishes 80,89 3 513 645,34 168,03 570,65 13 481 62,92 124 906 188,51 53,21 1.150 070700 11 0707 00 19 Cucumbers 18,85 817 148,86 39,10 132,25 3 126 14,62 29 070 43,90 12,60 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 322,59 13 994 2 547,54 669,11 2 263,29 53 508 250,25 497 479 751,30 215,76 1,170 0708 20 10 0708 20 90 Beans (Vigna spp., Pbaseolus spp.) 95,24 4 131 752,16 197,55 668,24 15 798 73,88 146 882 221,82 63,70 1.180 ex 0708 90 00 Broad beans 48,85 . 2 122 387,72 101,69 343,94 8 151 38,04 75 454 113,88 32,05 1.190 0709 10 00 Globe artichokes 82,78 3 596 657,05 172,33 582,85 13814 64,46 127 867 192,99 54,32 1.200 llAsparagus IIIl||llli \\\\ 1.200.1 ex 0709 20 00  green 233,28 10 119 1 842,26 483,87 1 636,71 38 694 180,97 359 754 543,30 156,02 1.200.2 ex 0709 20 00  other 128,62 5 579 1 015,72 266,77 902,39 21 334 99,77 198 348 299,55 86,02 1.210 0709 30 00 Aubergines (egg-plants) 35,03 1 521 278,05 72,92 246,65 5 845 27,28 54 111 81,67 22,98 1.220 ex 0709 40 00 Celery stalks and leaves 67,24 2916 531,00 139,46 471,75 11 153 52,16 103 694 156,60 44,97 1.230 0709 51 30 Chantarelles 380,81 16 444 3 035,75 791,09 2 634,74 60 745 294,66 570 911 890,27 264,14 1.240 0709 60 10 Sweet peppers 82,31 3 570 650,03 170,73 577,50 13 653 63,85 126 937 191,70 55,05 1.250 0709 90 50 Fennel 32,53 1 412 259,53 67,57 229,50 5 422 25,30 50 234 75,81 21,40 1.260 0709 90 70 Courgettes 30,51 1 323 240,96 63,29 214,08 5 061 23,67 47 055 71,06 20,40 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 86,60 3 752 685,31 179,12 610,30 14416 67,02 133 023 201,41 58,26 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 50,95 2 199 403,00 105,23 354,76 8 384 39,58 77 493 118,17 35,46 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 56,56 2 453 446,72 117,33 396,88 9 382 43,88 87 235 131,74 37,83 2.30 ex 0804 30 00 Pineapples, fresh 42,34 1 836 334,36 87,81 297,05 7 022 32,84 65 293 98,60 28,31 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 164,44 7 133 1 298,59 341,07 1 153,70 27 275 127,56 253 587 382,97 109,98 2.50 ex 0804 50 00 Guavas and mangoes, fresh 120,70 5 235 953,16 250,34 846,81 20 020 93,63 186 132 281,10 80,72 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 Sweet oranges, fresh :  Sanguines and semi ­ sanguines 18,06 784 143,39 37,61 127,20 3 OH 14,06 27 906 42,11 11,85 9 . 6. 88 Official Journal of the European Communities No L 142/7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 37,73 1 636 297,95 78,25 264,71 6 258 29,26 58 184 87,87 25,23 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 36,20 1 572 289,80 75,21 255,28 6 039 28,16 55 927 84,33 23,78 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus , hybrids, fresh : 2.70.1 ex 0805 20 10 Clementines 91,01 3 945 721,88 188,47 639,83 15 070 70,50 139 458 211,71 61,27 2.70.2 ex 0805 20 30 Monreales and Satsumas 83,47 3 621 659,21 173,14 585,66 13 846 , 64,75 128 730 194,41 55,83 2.70.3 ex 0805 20 50 Mandarins and Wilkings 82,58 3 588 661,10 171,57 582,37 13 778 64,25 127 585 192,39 54,26 2.70.4 ex 0805 20 70 ex 0805 20 90 Tangerines and others 33,25 1 442 262,60 68,97 233,30 5 515 25,79 51 281 77,44 22,24 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 37,46 1 625 295,87 77,71 262,86 6 214 29,06 57 778 87,25 25,05 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 137,04 5 945 1 082,26 284,25 961,50 22 731 106,31 211 342 319,17 91,66 2.90 \ Grapefruit, fresh : I l I l \ 2.90.1 ex 0805 40 00 .  white 36,80 1 596 290,63 76,33 258,21 6 104 28,55 56 755 85,71 24,61 2.90.2 ex 0805 40 00  pink 56,80 2 464 448,58 117,81 398,53 9 421 ' 44,06 87 598 132,29 37,99 2.100 0806 10 11 Table grapes 134,06 5815 1 058,71 278,07 940,58 22 237 104,00 206 744 312,22 89,66 0806 10 15 \ l llIIIl I 0806 10 19 ll\ \ I Il liI 2.110 0807 10 10 Water-melons 30,85 1 338 243,66 63,99 216,47 5 117 23,93 47 582 71,85 20,63 2.120 Melons (other than water ­ melons) I I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 51,01 2212 402,84 105,80 357,89 8 461 39,57 78 665 118,80 34,11 2.120.2 ex 0807 10 90  Other 77,53 3 363 612,25 160,80 543,94 12 859 60,14 119 560 180,56 51,85 2.130 0808 10 91 Apples 56,28 2 441 444,49 116,74 394,90 9 336 43,66 86 800 131,08 37,64 l 0808 10 93 IIIIIIllllIlllIIll 0808 10 99IIIllillll li\ ll 2.140 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Pears (other than the Nashi variety (Pyrus Pyrifolia)) 59,16 2 566 467,23 122,72 415,10 9 813 45,89 91 241 137,79 39,57 2.150 0809 10 00 Apricots 74,29 3 222 586,68 154,09 521,22 12 322 57,63 114 566 173,02 49,68 2.160 0809 20 10 0809 20 90 Cherries 154,95 6 722 1 223,70 321,40 1 087,17 25 702 120,21 238 963 360,88 103,64 2.170 ex 0809 30 00 Peaches 111,13 4 821 877,65 230,51 779,72 18 434 86,21 171 386 258,83 74,33 2.180 ex 0809 30 00 Nectarines 114,72 4 976 905,99 237,95 804,90 19 029 89,00 176 921 267,19 76,73 2.190 0809 40 11 0809 40 19 Plums 138,96 6 027 1 097,36 288,22 974,92 23 048 107,79 214 292 323,62 92,94 2.200 0810 10 10 0810 10 90 Strawberries 97,75 4 240 771,98 202,76 685,85 16 214 75,83 150 751 227,66 65,38 2.210 0810 40 30 Fruit of the species Vacci ­ nium myrtillus) 398,05 17 290 3 159,35 828,65 2 802,57 66 423 309,97 614 833 927,99 261,19 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 182,39 7912 1 440,38 378,31 1 279,67 30 253 141,49 281 275 424,78 121,99 2.230 ex 0810 90 90 Pomegranates 51,26 2 213 406,77 105,84 357,82 8 456 39,85 77 884 118,89 35,56 2.240 ex 0810 90 90 Khakis 75,42 3 271 595,59 156,43 529,14 12 509 58,50 116 307 175,64 50,44 2.250 ex 0810 90 90 Lychees 381,03 16 528 3 009,01 790,31 2 673,28 63 200 295,59 587 594 887,39 254,84